Citation Nr: 1546517	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-27 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956.  The Veteran died in February 2002.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal was certified to the Board by the RO in Seattle, Washington.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her September 2013 VA Form 9, the appellant requested a travel board hearing.  In July and August 2015, the RO notified the appellant that a hearing was scheduled for September 18, 2015.  In correspondence received September 3, 2015, the appellant requested to reschedule the hearing and indicated that she could not attend because she would be out of the state.  

On review, the appellant submitted a timely request to reschedule her hearing and has shown good cause.  See 38 C.F.R. § 20.704(c) (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel board hearing at the appropriate RO.  Provide the appellant reasonable advance notice of the date, time and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




